Order, Family Court, New York County (Susan R. Larabee, J.), entered on or about July 18, 2007, which denied respondent father’s objections to the Support Magistrate’s order granting petitioner mother’s application for counsel fees to the extent of directing respondent to pay petitioner $6,682.63, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about December 20, 2007, which denied respondent’s motion to reargue, unanimously dismissed, without costs, as taken from a nonappealable order.
The record supports the court’s finding that the proceedings were complicated and discovery prolonged by respondent’s unwillingness or inability to disclose in full his financial circumstances, and that the income disclosed in respondent’s tax *290returns is insufficient to cover his basic living expenses, child support obligation, and other expenditures, including attorneys’ fees. Thus, although petitioner failed to substantiate her suspicions that respondent has undisclosed income or assets, under all of the circumstances, including respondent’s substantially greater assets, it was a provident exercise of discretion to direct him to pay half of the attorneys’ fees incurred by petitioner in proceedings seeking modification and enforcement of a child support order (Family Ct Act § 438 [a]; see Anna-Sophia L. v Paul H., 52 AD3d 313 [2008]; see also Kahn v Oshin-Kahn, 43 AD3d 253 [2007] [mother entitled to an award of attorneys’ fees notwithstanding that father entitled to a reduction of his maintenance and child support obligations]; see generally O’Shea v O’Shea, 93 NY2d 187, 193 [1999]). We have considered and rejected respondent’s other arguments. Concur—Andrias, J.E, Sweeny, McGuire and DeGrasse, JJ.